Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Valdes v. State of NJ
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2971




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Valdes v. State of NJ" (2008). 2008 Decisions. Paper 674.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/674


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 07-2971
                                   ___________

                                JUAN VALDES,

                                             Appellant

                                        v.

          STATE OF NEW JERSEY; NEW JERSEY DEPARTMENT
     OF CORRECTIONS CORRECTIONAL STAFF TRAINING ACADEMY;
           CRAIG CONWAY; JAMES LUTZ; MATTHEW KYLE;
                 DEVON BROWN; BERNARD WILLIE

                                   ___________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                                  (05-cv-03510)
                   District Judge: Honorable Garrett E. Brown
                                   ___________

                              Argued July 22, 2008

              Before: MCKEE, FUENTES, and WEIS, Circuit Judges.

                        (Opinion Filed: August 12, 2008)


                          OPINION OF THE COURT


David S. Halsband, Esq. [ARGUED]
Jyoti M. Halsband, Esq.
Halsband & Ginsburg
39 Hudson Street, 4 th Floor
Hackensack, NJ 07601

       Counsel for Appellant

Noreen P. Kemether, Esq. [ARGUED]
Office of Attorney General of New Jersey
P.O. Box 25
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625

       Counsel for Appellees

FUENTES, Circuit Judge:

       Juan Valdes, a former corrections officer trainee, appeals from the District Court’s

order granting summary judgment to Defendants State of New Jersey, New Jersey

Department of Corrections Correctional Staff Training Academy (“the Academy”), and

several individual corrections officers. Valdes was discharged from the New Jersey

Department of Corrections Officer Training Program (“the training program”) for failing

to keep his beard within a one-eighth inch allowance granted to him by the Academy as

an accommodation of his religious obligations as a Muslim. Valdes alleged unlawful

discrimination, termination, and retaliation under 42 U.S.C. § 1983 in violation of the

First Amendment to the U.S. Constitution, as incorporated through the Fourteenth

Amendment, and pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000(e) et seq. He also brought a hostile environment claim under Title VII,

which the District Court dismissed for failure to file a timely charge with the Equal

Employment Opportunity Commission (“EEOC”) but does not appeal this dismissal.

                                             2
       The Academy has a written policy prohibiting any facial hair for its corrections

officer trainees. This policy has been justified by the Academy for two reasons: 1.

compliance with federal and state health regulations for the use of respirator masks; and

2. esprit de corps through uniformity of appearance. Prior to commencing the training

program, Valdes requested an exemption from this policy to comply with his religious

obligations as a Muslim. Because the Academy initially denied Valdes’ request, he filed

a charge of discrimination with the Equal Employment Opportunity Commission and the

New Jersey Division on Civil Rights. Subsequently, the Academy entered into an

agreement with Valdes, under which he would be allowed to keep facial hair up to one-

eighth of an inch during the training program. Having failed to adhere to the limit on

several occasions, Valdes was discharged from the training program. Following his

termination he requested to be allowed to return to the training program without an

exemption for facial hair, but was denied by the Academy.

       The District Court indicated that the Academy’s no-facial hair policy was facially

neutral and generally applicable, and burdened religious conduct only incidentally.

Therefore, the policy was subject to rational basis review under the Free Exercise Clause,

such that it need merely be shown that the action of the government was rationally

related to a legitimate government objective. See Employment Div., Dep’t of Human

Resources of Oregon v. Smith, 494 U.S. 872, 879 (1990). Because the policy was

rationally related to the two objectives articulated by the Academy, the District Court



                                             3
found that the policy was lawful.

       The District Court also summarized the standard of review under strict scrutiny

analysis, which requires that a government action must be narrowly tailored to advance a

compelling government interest. Such heightened scrutiny applies “in situations where

government officials exercise discretion in applying a facially neutral law, so that

whether they enforce the law depends on their evaluation of the reasons underlying a

violator’s conduct.” Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 537

(1993). The District Court further concluded that “[u]nder any standard of review,

Defendants conducted themselves appropriately, and did not violate any constitutional

rights of Plaintiff.” (App. at 13.)

       Having held that the Academy’s policy was lawful, the District Court found

Valdes was justifiably discharged since there were at least three uncontested instances

during which he exceeded the one-eighth inch limit. Therefore, the Court granted

summary judgment to the Defendants on Valdes’s First Amendment claim and his Title

VII claims of unlawful discrimination, termination, and retaliation.

       After a careful review of the arguments presented in this appeal, we find no basis

for disturbing the District Court’s rulings. Therefore we will affirm the judgment of the

District Court for substantially the same reasons set forth in the Court’s written opinion.




                                             4